 Case 6:20-cv-06144-SOH Document 16                Filed 05/06/21 Page 1 of 1 PageID #: 75




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

JEREMY PAUL MIMS
(a/k/a ABDULLAH AL KARIM)                                                             PLAINTIFF

v.                                    Case No. 6:20-cv-6144

DIRECTOR JERRY BRADSHAW, et al.                                                   DEFENDANTS

                                             ORDER

        Before the Court is a Report and Recommendation filed April 08, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

15. Judge Bryant recommends that Plaintiff’s Complaint (ECF No. 1) be dismissed without

prejudice for failure to comply with the Court’s Local Rules and Orders and for failure to prosecute

this case.

        No party has filed objections to the Report and Recommendation, and the time to object

has passed.     See 28 U.S.C. § 636(b)(1). Therefore, the Court adopts the Report and

Recommendation (ECF No. 15) in toto. Accordingly, Plaintiff’s Complaint (ECF No. 1) is hereby

DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED, this 5th day of May, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
